ORDER

On September 26, 1991 Attorney Daniel 0. Ryan, Jr. filed a petition for the revocation by consent of his license to practice law in Wisconsin. In that petition Attorney Ryan acknowledged that he cannot successfully defend allegations that he converted to his own use approximately $59,000 of client funds pursuant to durable powers of attorney appointing him their attorney-in-fact. The former clients and Attorney Ryan have settled the issue of restitution by agreement.
Attorney Ryan was admitted to practice law in Wisconsin in 1965 and, until terminating his practice on April 30, 1991, practiced in East Troy.
*488Pursuant to SCR 21.10(1), the petition was referred to a referee, who has recommended that the petition be granted.
IT IS ORDERED that the petition for license revocation by consent is granted and the license of Daniel 0. Ryan, Jr. to practice law in Wisconsin is revoked, effective the date of this order.
IT IS FURTHER ORDERED that within 60 days of the date of this order Daniel 0. Ryan, Jr. pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding.
IT IS FURTHER ORDERED that Daniel 0. Ryan, Jr. comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves Clerk of Supreme Court